Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of the following informalities: the disclosure lacks the headings to the various sections and it should not refer to the claims.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 is unclear because the force cannot be determined.  The force is claimed as both “required for elastically shaping the elastic centering arrangement” and to “keep the device in the nominal position” where is unclear how the same force can to both.  In claim 7, the “circumferential direction” is indefinite because the limitation is defined as on being in the circumference which contradicts the shape of the tongues which are spaced from the circumference.  In claim 10, there is no antecedent basis for “the fastening member”.  The claims were examined as best understood.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilke (US 2020/0208661).  Wilke discloses a device (1) for compensating tolerances between a first component (200) and a second component (300).  The device comprises an elastic centering arrangement for centering the device in a nominal position in first element (p.[0088]) including a fastening member (10) and a plurality of elastic centering members (22, 22’’, 22’’’ and 22’’’’) extending from a circumference of the fastening member.  The elastic centering members are four in number so where they act on the first component would form a polygon of forces to keep the device in a nominal position against the weight force of the device.  The device further includes a hollow cylindrical base member (21), a compensating member (11) in threaded engagement with the base member, a screw member (100) and, a driving member (12) such that the screw member engages with the driving member to move the compensating member (p.[0087]).


Allowable Subject Matter
Claims 7-8 appear would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art does not disclose the elastic centering members having a shape as disclosed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Marcel (EP 1 741 938), Mee (US 4,929,136) and Korn (US 8,992,150) show other examples of fasteners with elastic centering arrangements.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677